RULES OF JUVENILE COURT PROCEDURE

                           DELINQUENCY MATTERS
                                        ***

                                  PART D
                 [MASTERS]JUVENILE COURT HEARING OFFICERS

182.    Qualifications of [Master]Juvenile Court Hearing Officer
185.    Appointment to Cases
187.    Authority of [Master]Juvenile Court Hearing Officer
190.    Admissions Before [Master]Juvenile Court Hearing Officer
191.    [Master’s]Juvenile Court Hearing Officer's Findings and Recommendation to
        the Judge
192.    Challenge to [Master’s]Juvenile Court Hearing Officer’s Recommendation

                                        ***

                           DEPENDENCY MATTERS
                                        ***

                                 PART D
                [MASTERS]JUVENILE COURT HEARING OFFICERS

1182.   Qualifications of [Master]Juvenile Court Hearing Officer
1185.   Appointment to Cases
1187.   Authority of [Master]Juvenile Court Hearing Officer
1190.   Stipulations Before [Master]Juvenile Court Hearing Officer
1191.   [Master’s]Juvenile Court Hearing Officer's Findings and Recommendation to
        the Judge

                                        ***
RULE 120. DEFINITIONS

                                          ***

       COURT is the Court of Common Pleas, a court of record, which is assigned to
hear juvenile delinquency matters. Court shall include [masters]juvenile court
hearing officers when they are permitted to hear cases under these rules and
magisterial district judges when issuing an arrest warrant pursuant to Rule 210.
Juvenile Court shall have the same meaning as Court.

                                           ***
      JUVENILE is a person who has attained ten years of age and is not yet twenty-
one years of age who is alleged to have, upon or after the juvenile’s tenth birthday,
committed a delinquent act before reaching eighteen years of age or who is alleged to
have violated the terms of juvenile probation prior to termination of juvenile court
supervision.

       JUVENILE COURT HEARING OFFICER is an attorney with delegated
authority to preside over and make recommendations for delinquency matters.
Juvenile court hearing officer has the same meaning as master as used pursuant
to 42 Pa.C.S. § 6301 et seq.


                                          ***

     [MASTER is an attorney with delegated authority to hear and make
recommendations for juvenile delinquency matters. Master has the same
meaning as hearing officer.]

                                          ***
                                       COMMENT

                                          ***

        Under the term “court,” to determine if [masters]juvenile court hearing officers
are permitted to hear cases, see Rule 187. See Rule 210 for the power of magisterial
district judges to issue arrest warrants.

                                          ***

       The term “judge” refers to a judge of the Court of Common Pleas, including
senior judges when they are properly certified. It does not include [masters]juvenile
court hearing officers or magisterial district judges. Magisterial district judges,
however, are included within the definition of “court” when they have the power to issue
arrest warrants pursuant to Rule 210. See discussion supra under definition of “court.”



                                           2
Arrest warrants are distinguished from bench warrants pursuant to Rules 140 and 141.
Only judges of the Court of Common Pleas may issue bench warrants if the juvenile: 1)
fails to appear at a hearing; or 2) absconds from the court’s supervision.

                                         ***

Official Note:

                                         ***

      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:

                                         ***

      Final Report explaining the amendments to Rule 120 published with the
Court’s Order at - Pa.B. - (-).




                                          3
RULE 127. RECORDING AND TRANSCRIBING JUVENILE COURT PROCEEDINGS

A. Recording. There shall be a recording of all juvenile delinquency proceedings,
   including proceedings conducted by [masters]juvenile court hearing officers,
   except as provided in Rule 242(B)(2).

                                         ***

                                     COMMENT

                                         ***

      The rule is intended to apply to all juvenile delinquency proceedings and to
ensure all proceedings are recorded, including proceedings before [masters]juvenile
court hearing officers, with the exception of detention hearings.

                                         ***
Official Note:
                                       ***
      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 127 published with the
Court’s Order at - Pa.B. - (-).




                                          4
RULE 140 . BENCH WARRANTS FOR FAILURE TO APPEAR AT HEARINGS

                                            ***
C. Juvenile.

      1) Where to take the juvenile.

               a) When a juvenile is taken into custody pursuant to a bench warrant, the
                  juvenile shall be taken without unnecessary delay to the judge who
                  issued the warrant or a judge or [master]juvenile court hearing
                  officer designated by the President Judge to hear bench warrants.

               b) If the juvenile is not brought before a judge or [master]juvenile court
                  hearing officer, the juvenile shall be released unless:

                                            ***
      2) Prompt hearing.

               a) If a juvenile is detained, the juvenile shall be brought before the judge
                  who issued the warrant, a judge or [master]juvenile court hearing
                  officer designated by the President Judge to hear bench warrants, or
                  an out-of-county judge or [master]juvenile court hearing officer
                  pursuant to paragraph (C)(4) within seventy-two hours.

               b) If the juvenile is not brought before a judge or [master]juvenile court
                  hearing officer within this time, the juvenile shall be released.

                                            ***
      4) Out-of-county custody.

                                            ***

               c) If transportation cannot be arranged immediately, then the juvenile
                  shall be taken without unnecessary delay to a judge or
                  [master]juvenile court hearing officer of the county where the
                  juvenile is found.

               d) The judge or [master]juvenile court hearing officer will identify the
                  juvenile as the subject of the warrant, decide whether detention is
                  warranted, and order or recommend that arrangements be made to
                  transport the juvenile to the county of issuance.

                                            ***
D. Witnesses.

      1) Where to take the witness.


                                              5
            a) When a witness is taken into custody pursuant to a bench warrant, the
               witness shall be taken without unnecessary delay to the judge who
               issued the warrant or a judge or [master]juvenile court hearing
               officer designated by the President Judge to hear bench warrants.

            b) If the witness is not brought before a judge or [master]juvenile court
               hearing officer, the witness shall be released unless the warrant
               specifically orders detention of the witness.

            c) A motion for detention as a witness may be filed anytime before or
               after the issuance of a bench warrant. The judge may order or the
               [master]juvenile court hearing officer may recommend detention of
               the witness pending a hearing.

                                        ***

      2) Prompt hearing.

            a) If a witness is detained pursuant to paragraph (D)(1)(c) or brought
               back to the county of issuance pursuant to paragraph (D)(4)(f), the
               witness shall be brought before the judge or [master]juvenile court
               hearing officer by the next business day.

            b) If the witness is not brought before a judge or [master]juvenile court
               hearing officer within this time, the witness shall be released.


                                        ***
      4) Out-of-county custody.

                                        ***
            b) The witness shall be taken without unnecessary delay and within the
               next business day to a judge or [master]juvenile court hearing
               officer of the county where the witness is found.

            c) The judge or [master]juvenile court hearing officer will identify the
               witness as the subject of the warrant, decide whether detention as a
               witness is warranted, and order or recommend that arrangements be
               made to transport the witness to the county of issuance.

                                       ***
F. Return & execution of the warrant for juveniles and witnesses.

                                        ***




                                         6
       2) The bench warrant shall be returned to the judge who issued the warrant or to
          the judge or [master]juvenile court hearing officer designated by the
          President Judge to hear bench warrants.


                                            ***

                                        COMMENT

                                            ***

       Pursuant to paragraph (C)(1)(a), the juvenile is to be taken immediately to the
judge who issued the bench warrant or a judge or [master]juvenile court hearing
officer designated by the President Judge of that county to hear bench warrants. This
provision allows the judge or [master]juvenile court hearing officer the discretion to
postpone a hearing, for example, the adjudicatory hearing, until later in the same day
while the police officer, sheriff, or juvenile probation officer retrieves the juvenile. If
taken into custody on the same day, the juvenile is to be brought immediately before the
court for the hearing. However, pursuant to paragraph (C)(1)(b), if a bench warrant
specifically provides that the juvenile may be detained in a detention facility, or there are
circumstances apparent at the time of the surrender or apprehension that merit
detention of the juvenile, the juvenile may be detained without having to be brought
before the judge or [master]juvenile court hearing officer until a hearing within
seventy-two hours under paragraph (C)(2)(a). The juvenile is not to languish in a
detention facility. Pursuant to this paragraph, if a hearing is not held promptly, the
juvenile is to be released. See paragraph (C)(2)(b).

       At the seventy-two hour hearing, the judge or [master]juvenile court hearing
officer may determine that the juvenile willfully failed to appear and may continue the
detention of the juvenile until the rescheduled hearing. If the juvenile is detained, the
rescheduled hearing is governed by the time requirements provided elsewhere in these
rules. See Rules 240, 391, 404, 510 and 605.

       Under paragraphs (C)(2) and (C)(4), a juvenile taken into custody pursuant to a
bench warrant is to have a hearing within seventy-two hours regardless of where the
juvenile is found. See Rule 240(C).

                                            ***

       Pursuant to paragraph (D)(1)(a), the witness is to be taken immediately to the
judge who issued the bench warrant or a judge or [master]juvenile court hearing
officer designated by the President Judge of that county to hear bench warrants. This
provision allows the judge or [master]juvenile court hearing officer the discretion to
postpone a hearing, for example, an adjudicatory hearing, until later in the same day
while the police officer, sheriff, or juvenile probation officer retrieves the witness. The
witness is to be brought immediately before the court for the hearing. However,
pursuant to paragraph (D)(1)(b), if the judge or [master]juvenile court hearing officer


                                             7
is not available, the witness is to be released immediately unless the warrant specifically
orders detention. Pursuant to paragraph (D)(1)(c), a motion for detention as a witness
may be filed. If the witness is detained, a prompt hearing pursuant to paragraph (D)(2)
is to be held by the next business day or the witness is to be released. See paragraph
(D)(2)(b).

       At the hearing pursuant to paragraph (D)(2)(a), the judge or [master]juvenile
court hearing officer may determine that the witness willfully failed to appear and find
or recommend that the witness is in contempt of court, or that the witness is in need of
protective custody. If the judge or [master]juvenile court hearing officer has made
one of these findings, the judge may continue the detention of the witness until the
rescheduled hearing. The judge or [master]juvenile court hearing officer should
schedule the hearing as soon as possible. In any event, if the witness is detained, the
rescheduled hearing must be conducted by the specific time requirements provided
elsewhere in these rules. See Rules 240, 391, 404, 510 and 605.

        Pursuant to paragraph (D)(4)(b), a witness is to be brought before an out-of-
county judge or [master]juvenile court hearing officer by the next business day
unless the witness can be brought before the judge who issued the bench warrant
within this time. When the witness is transported back to the county of issuance within
seventy-two hours of the execution of the bench warrant, the witness is to be brought
before the court by the next business day. See paragraph (D)(4)(f).

       Pursuant to paragraph (F)(2), the bench warrant is to be returned to the judge
who issued the warrant or to the judge or [master]juvenile court hearing officer
designated by the President Judge to hear warrants by the arresting officer executing a
return of warrant. See paragraph (F)(3).

                                           ***

      If there is a bench warrant issued, [masters]juvenile court hearing officers
may hear cases in which the petition alleges only misdemeanors. See Rule 187(A)(2)
and (3). The purpose of the hearing for juveniles pursuant to paragraph (C)(2)(a) or the
hearing for witnesses pursuant to paragraph (D)(2)(a) is to determine if the juvenile or
witness willfully failed to appear and if continued detention is necessary.

       Pursuant to Rule 191, the [master]juvenile court hearing officer is to submit
his or her findings and recommendation to the court. In bench warrant cases, the
[master]juvenile court hearing officer should immediately take his or her
recommendation to the judge so the judge can make the final determination of whether
the juvenile or witness should be released. See Rule 191(C).

      If the findings and recommendation are not taken immediately to the judge, the
[master]juvenile court hearing officer is to submit the recommendation within one
business day. See Rule 191(B).

Official Note:



                                            8
                                      ***

      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:

                                      ***

      Final Report explaining the amendments to Rule 140 published with the
Court’s Order at - Pa.B. - (-).




                                       9
RULE 160. INSPECTING, COPYING, AND DISSEMINATING THE OFFICIAL COURT
     RECORD


A. Inspecting. The official court record is only open to inspection by:

      1) the judges, [masters]juvenile court hearing officers, juvenile probation
         officers, and staff of the court;

                                          ***

Official Note:

                                          ***

      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:

                                          ***

      Final Report explaining the amendments to Rule 160 published with the
Court’s Order at - Pa.B. - (-).




                                           10
RULE 166. MAINTAINING RECORDS IN THE CLERK OF COURTS

                                          ***

                                      COMMENT

                                          ***

       The list of docket entries is a running record of all information related to any
action in a juvenile case in the court of common pleas of the clerk's county, such as
dates of filings, of orders, and of court proceedings, including hearings conducted by
[masters]juvenile court hearing officers. Nothing in this rule is intended to preclude
the use of automated or other electronic means for timestamping or making docket
entries.

       This rule applies to all proceedings in the court of common pleas, including
hearings conducted by [masters]juvenile court hearing officers, at any stage of the
delinquency case.

                                          ***

Official Note:

                                          ***

      Amended April 6, 2017, effective September 1, 2017.



Committee Explanatory Reports:

                                          ***

      Final Report explaining the amendments to Rule 166 published with the
Court’s Order at - Pa.B. - (-).




                                           11
                                 PART D
                 [MASTER]JUVENILE COURT HEARING OFFICER

182.   Qualifications of [Master]Juvenile Court Hearing Officer
185.   Appointment to Cases
187.   Authority of [Master]Juvenile Court Hearing Officer
190.   Admissions Before [Master]Juvenile Court Hearing Officer
191.   [Master’s]Juvenile Court Hearing Officer's Findings and Recommendation to
       the Judge
192.   Challenge to [Master’s]Juvenile Court Hearing Officer’s Findings and
       Recommendation




                                        12
RULE 182.    QUALIFICATIONS OF [MASTER]JUVENILE COURT HEARING
             OFFICER

A. Education, Experience, and Training. To preside as a [master]juvenile court
   hearing officer over cases governed by the Juvenile Act, 42 Pa.C.S. § 6301 et seq.,
   an individual shall:
                                            ***
B. Continuing Education. Upon meeting the requirements of paragraph (A)(3), a
   [master]juvenile court hearing officer shall thereafter complete six hours of
   instruction from a course(s) designed by the Juvenile Court Judges’ Commission, in
   juvenile delinquency law, policy, or related social science research every two years.

C. Compliance.

      1) A [master]juvenile court hearing officer shall sign an affidavit attesting that
         he or she has met the requirements of this rule.

      2) Prior to presiding as a [master]juvenile court hearing officer, the attorney
         shall send the affidavit to the President Judge or his or her designee of each
         judicial district where the attorney is seeking to preside as a [master]juvenile
         court hearing officer.

      3) After submission of the initial affidavit pursuant to paragraph (C)(2),
         [masters]juvenile court hearing officers shall submit a new affidavit every
         two years attesting that the continuing education requirements of paragraph
         (B) have been met.


                                      COMMENT

       Pursuant to paragraphs (A)(1) & (2), [masters]juvenile court hearing officers
are to be in good standing and have at least five consecutive years of experience as an
attorney. It is best practice to have at least two years of experience in juvenile law.

                                          ***

       For continuing education under paragraph (B), [masters]juvenile court hearing
officers are to attend six hours of instruction from a course or multiple courses
designed by the Juvenile Court Judges’ Commission. This is to ensure uniform training
among [masters]juvenile court hearing officers.

                                          ***

       Pursuant to paragraph (C), a [master]juvenile court hearing officer is to certify
to the court that the requirements of this rule have been met prior to presiding as
[master]a juvenile court hearing officer, and submit new affidavits every two years
thereafter.



                                           13
Official Note:

                                      ***

      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:

                                      ***

      Final Report explaining the amendments to Rule 182 published with the
Court’s Order at - Pa.B. - (-).




                                      14
RULE 185. APPOINTMENT TO CASES


A. Appointment. If necessary to assist the juvenile court judge, the president judge or
   his or her designee may appoint [masters]juvenile court hearing officers to hear
   designated juvenile delinquency matters.

B. Prohibited practice. [Masters]Juvenile court hearing officers shall not engage
   in practice before the juvenile court in the same judicial district where they preside
   over juvenile matters.

                                           ***

Official Note:

                                           ***

       Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:

                                           ***

      Final Report explaining the amendments to Rule 185 published with the
Court’s Order at - Pa.B. - (-).




                                            15
RULE 187. AUTHORITY OF [MASTER]JUVENILE COURT HEARING OFFICER

A. Cases to be heard by [Master]Juvenile Court Hearing Officer. A
   [master]juvenile court hearing officer shall have the authority to preside over only
   the following:

                                       ***
B. No authority. A [master]juvenile court hearing officer shall not have the
   authority to:

                                             ***
C. Right to hearing before judge. Prior to the commencement of any proceeding, the
   [master]juvenile court hearing officer shall inform the juvenile, the juvenile's
   guardian(s), if present, the juvenile's attorney, and the attorney for the
   Commonwealth that the juvenile and the Commonwealth have a right to have the
   matter heard by a judge. If the juvenile or the Commonwealth objects to having the
   matter heard by the [master]juvenile court hearing officer, the case shall proceed
   before the judge.


                                      COMMENT

      A [master’s]juvenile court hearing officer’s authority is limited under
paragraph (A) to specifically those types of cases provided. To implement this rule,
Rule 800 suspends 42 Pa.C.S. § 6305(b) only to the extent that [masters]juvenile
court hearing officers may not hear all classes of cases.

       Under paragraph (B)(2), nothing is intended to limit the [master’s]juvenile court
hearing officer's ability, in a proper case before the [master]juvenile court hearing
officer, to recommend to the court that a warrant be issued. This includes arrest,
bench, and search warrants.

      Concerning the provisions of paragraph (C), see 42 Pa.C.S. § 6305(b).

      See Rule 127 for recording of proceedings before a [master]juvenile court
hearing officer.

Official Note:

                                          ***

      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:

                                          ***




                                           16
      Final Report explaining the amendments to Rule 187 published with the
Court’s Order at - Pa.B. - (-).




                                      17
RULE 190. ADMISSIONS BEFORE [MASTER]JUVENILE COURT HEARING
     OFFICER

A. Types of cases. A [master]juvenile court hearing officer may accept an
   admission to any misdemeanor.

                                      ***

Official Note:

                                      ***

      Amended April 6, 2017, effective September 1, 2017.



Committee Explanatory Reports:

      Final Report explaining the amendments to Rule 190 published with the
Court’s Order at - Pa.B. - (-).




                                       18
RULE 191. [MASTER’S]JUVENILE COURT HEARING OFFICER'S FINDINGS AND
     RECOMMENDATION TO THE JUDGE

A. Announcement of Findings and Recommendation. At the conclusion of the
   hearing, the [master]juvenile court hearing officer shall announce in open court
   on the record, the [master’s]juvenile court hearing officer’s findings and
   recommendation to the judge.

B. Submission of Papers and Contents of Recommendation. Within one business
   day, the [master]juvenile court hearing officer shall submit a summary of the
   recommendation to the juvenile court judge. If requested, a copy of the summary
   shall be given to the juvenile's attorney, the juvenile, if unrepresented, the attorney
   for the Commonwealth, and the juvenile probation officer. The summary shall
   specifically state a recommendation to the judge.

C. Judicial Action. The judge shall by order:

                                           ***
       3) send the recommendation back to the [master]juvenile court hearing
          officer for more specific findings; or


                                           ***

                                       COMMENT

       The juvenile court may promulgate a form for [masters]juvenile court hearing
officers to use. The summary of the recommendation may take the form of a court
order to be adopted by the court.

        If a party contests the [master’s]juvenile court hearing officer's decision, the
copy of the summary may be used as an attachment in a motion for a rehearing in front
of the judge.

        The [master’s]juvenile court hearing officer's decision is subject to approval
of the judge. When the judge, in rejecting the [master’s]juvenile court hearing
officer’s recommendation, modifies a factual determination, a rehearing is to be
conducted. The judge may reject the [master’s]juvenile court hearing officer's
findings and enter a new finding or disposition without a rehearing if there is no
modification of factual determinations. See In re Perry, 459 A.2d 789 (Pa. Super.[ Ct.]
1983). The juvenile waives the right to complain of double jeopardy if the
Commonwealth requests a rehearing before the judge. See In re Stephens, 419 A.2d
1244 (Pa. Super.[ Ct.] 1980).

      Nothing in this rule prohibits the court from modifying conclusions of law made by
the [master]juvenile court hearing officer.




                                            19
Official Note:

                                      ***

      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:

                                      ***

      Final Report explaining the amendments to Rule 191 published with the
Court’s Order at - Pa.B. - (-).




                                      20
RULE 192. CHALLENGE TO [MASTER’S]JUVENILE COURT HEARING OFFICER’S
     RECOMMENDATION

A. Time limitation. A party may challenge the [master’s]juvenile court hearing
   officer’s recommendation by filing a motion with the clerk of courts within three days
   of receipt of the recommendation. The motion shall request a rehearing by the judge
   and aver reasons for the challenge.

                                          ***

Official Note:

                                          ***

      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:

                                          ***

      Final Report explaining the amendments to Rule 192 published with the
Court’s Order at - Pa.B. - (-).




                                           21
RULE 243. DETENTION REHEARINGS

                                         ***
C. Forum. The judge, who heard the original detention hearing or adopted the findings
   of the [master]juvenile court hearing officer, shall hold the rehearing, unless the
   judge assigns the case to a [master]juvenile court hearing officer.


                                     COMMENT

                                         ***

   Under paragraph (C), only a judge may hold a rehearing, unless the judge orders a
[master]juvenile court hearing officer to hear the case.

Official Note:

                                         ***

      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:

                                         ***

      Final Report explaining the amendments to Rule 243 published with the
Court’s Order at - Pa.B. - (-).




                                          22
RULE 512. DISPOSITIONAL HEARING

                                         ***

                                      COMMENT

                                         ***

       To the extent practicable, the judge or [master]juvenile court hearing officer
that presided over the adjudicatory hearing for a juvenile should preside over the
dispositional hearing for the same juvenile.

                                         ***

Official Note:

                                         ***

      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:

                                         ***

      Final Report explaining the amendments to Rule 512 published with the
Court’s Order at - Pa.B. - (-).




                                          23
RULE 800.    SUSPENSIONS OF ACTS OF ASSEMBLY

                                         ***
      6) The Act of July 9, 1976, P.L. 586, No. 142, § 2, 42 Pa.C.S. § 6305(b), which
         provides that the court may direct hearings in any case or class or cases be
         conducted by the [master,]juvenile court hearing officer, formerly known
         as a “master,” is suspended only insofar as the Act is inconsistent with Rule
         187, which allows [masters]juvenile court hearing officers to hear only
         specific classes of cases.

                                         ***

Official Note:

                                         ***

      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:

                                         ***

      Final Report explaining the amendments to Rule 800 published with the
Court’s Order at - Pa.B. - (-).




                                         24
                           DEPENDENCY MATTERS

                                 CHAPTER 11

                                      ***

                               PART D
              [MASTERS]JUVENILE COURT HEARING OFFICERS

1182. Qualifications of [Master]Juvenile Court Hearing Officer
1185. Appointment to Cases
1187. Authority of [Master]Juvenile Court Hearing Officer
1190. Stipulations Before [Master]Juvenile Court Hearing Officer
1191. [Master’s]Juvenile Court Hearing Officer’s Findings and Recommendation to
the Judge

                                      ***




                                       25
RULE 1120. DEFINITIONS

                                          ***
       COURT is the Court of Common Pleas, a court of record, which is assigned to
hear dependency matters. Court shall include [masters]juvenile court hearing
officers when they are permitted to hear cases under these rules. Juvenile court shall
have the same meaning as court.

                                         ***

       JUVENILE COURT HEARING OFFICER is an attorney with delegated
authority to preside over and make recommendations for dependency matters.
Juvenile court hearing officer has the same meaning as master as used pursuant
to 42 Pa.C.S. § 6301 et seq.

                                         ***

      [MASTER is an attorney with delegated authority to hear and make
recommendations for dependency matters. Master has the same meaning as
hearing officer.]


                                         ***

                                      COMMENT
                                         ***
      Under the term “court,” to determine if [masters]juvenile court hearing officers
are permitted to hear cases, see Rule 1187.
                                         ***

Official Note:
                                       ***
      Amended April 6, 2017, effective September 1, 2017.


Committee Explanatory Reports:

                                      ***
      Final Report explaining the amendments to Rule 1120 published with the
Court’s Order at - Pa.B. - (-).




                                          26
RULE 1127. RECORDING AND TRANSCRIBING JUVENILE COURT
           PROCEEDINGS

A. Recording. There shall be a recording of all dependency proceedings, including
   proceedings conducted by [masters]juvenile court hearing officers, except as
   provided in Rule 1242(B)(2).

                                         ***

                                        COMMENT
       Some form of record or transcript is necessary to permit meaningful
consideration of claims of error and effective appellate review. In re J.H., 788 A.2d
1006 (Pa. Super. [Ct.] 2001). See, e.g., Pa.R.A.P. [Rules] 1922, 1923, 1924;
Commonwealth v. Fields, [478 Pa. 479, ]387 A.2d 83 (Pa. 1978); Commonwealth v.
Shields, [477 Pa. 105, ]383 A.2d 844 (Pa. 1978). This rule is intended to provide a
mechanism to ensure appropriate recording and transcribing of court proceedings.
Pursuant to Rule 1800, 42 Pa.C.S. § 6336(c) was suspended only to the extent that all
proceedings are to be recorded, except as provided in Rule 1242 (B)(2). Full minutes
are not recordings. This change was to effectuate effective appellate review.
       The rule is intended to apply to all dependency proceedings and to ensure all
proceedings are recorded, including proceedings before [masters]juvenile court
hearing officers, except for shelter care hearings.

                                         ***
Official Note:
                                       ***
      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1127 published with the
Court’s Order at - Pa.B. - (-).




                                          27
RULE 1154. DUTIES OF GUARDIAN AD LITEM

A guardian ad litem shall:

                                          ***

       3) Participate in all proceedings, including hearings before [masters]juvenile
          court hearing officers, and administrative hearings and reviews to the
          degree necessary to adequately represent the child;

                                          ***
Official Note:
                                       ***
      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1154 published with the
Court’s Order at - Pa.B. - (-).




                                          28
RULE 1166. MAINTAINING RECORDS IN THE CLERK OF COURTS

                                         ***

                                          COMMENT
                                             ***
       The list of docket entries is a running record of all information related to any
action in a dependency case in the court of common pleas of the clerk's county, such as
dates of filings, of orders, and of court proceedings, including hearings conducted by
[masters]juvenile court hearing officers. Nothing in this rule is intended to preclude
the use of automated or other electronic means for time-stamping or making docket
entries.
       This rule applies to all proceedings in the court of common pleas, including
hearings conducted by [masters]juvenile court hearing officers, at any stage of the
dependency case.
                                             ***

Official Note:
                                       ***
      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1166 published with the
Court’s Order at - Pa.B. - (-).




                                          29
                                 PART D
                [MASTERS]JUVENILE COURT HEARING OFFICERS

1182.   Qualifications of [Master]Juvenile Court Hearing Officer
1185.   Appointment to Cases
1187.   Authority of [Master]Juvenile Court Hearing Officer
1190.   Stipulations Before [Master]Juvenile Court Hearing Officer
1191.   [Master’s]Juvenile Court Hearing Officer's Findings and Recommendation to
        the Judge




                                         30
RULE 1182. QUALIFICATIONS OF [MASTER] JUVENILE COURT HEARING
           OFFICER

A. Education, Experience, and Training. To preside as a [master]juvenile court
   hearing officer over cases governed by the Juvenile Act, 42 Pa.C.S. § 6301 et seq.,
   an individual shall:

                                          ***

B. Continuing Education. Upon meeting the requirements of paragraph (A)(3), a
   [master]juvenile court hearing officer shall thereafter complete six hours of
   instruction from a course(s) designed by the Office of Children and Families in the
   Courts, in juvenile dependency law, policy, or related social science research every
   two years.

C. Compliance.

      1) A [master]juvenile court hearing officer shall sign an affidavit attesting that
         he or she has met the requirements of this rule.

      2) Prior to presiding as a [master]juvenile court hearing officer, the attorney
         shall send the affidavit to the President Judge or his or her designee of each
         judicial district where the attorney is seeking to preside as a [master]juvenile
         court hearing officer.

      3) After submission of the initial affidavit pursuant to paragraph (C)(2),
         [masters]juvenile court hearing officers shall submit a new affidavit every
         two years attesting that the continuing education requirements of paragraph
         (B) have been met.

                                         COMMENT
       Pursuant to paragraphs (A)(1) & (2), [masters]juvenile court hearing officers
are to be in good standing and have at least five consecutive years of experience as an
attorney. It is best practice to have at least two years of experience in juvenile law.
                                             ***
       For continuing education under paragraph (B), [masters]juvenile court hearing
officers are to attend six hours of instruction from a course or multiple courses
designed by the Office of Children and Families in the Courts. This is to ensure uniform
training among [masters]juvenile court hearing officers.

                                             ***
       Pursuant to paragraph (C), a [master]juvenile court hearing officer is to certify
to the court that the requirements of this rule have been met prior to presiding as


                                           31
[master]a juvenile court hearing officer, and submit new affidavits every two years
thereafter.

Official Note:
                                       ***
      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1182 published with the
Court’s Order at - Pa.B. - (-).




                                         32
RULE 1185. APPOINTMENT TO CASES

A. Appointment. If necessary to assist the juvenile court judge, the president judge or
   his or her designee may appoint [masters]juvenile court hearing officers to hear
   designated dependency matters.

B. Prohibited practice. [Masters]Juvenile court hearing officers shall not engage
   in practice before the juvenile court in the same judicial district where they preside
   over dependency matters.

                                       COMMENT
        Under paragraph (A), the president judge of each judicial district may restrict the
classes of cases to be heard by the [master]juvenile court hearing officer, in addition
to the restrictions of Rule 1187. See 42 Pa.C.S. § 6305(b) and Rule 1187.

Official Note:
                                        ***
       Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1185 published with the
Court’s Order at - Pa.B. - (-).




                                            33
RULE 1187. AUTHORITY OF [MASTER]JUVENILE COURT HEARING OFFICER

A. No authority. A [master]juvenile court hearing officer shall not have the
   authority to:

                                           ***

B. Right to hearing before judge.

       1) Prior to the commencement of any proceeding, the [master]juvenile court
          hearing officer shall inform all parties of the right to have the matter heard
          by a judge. If a party objects to having the matter heard by the [master]
          juvenile court hearing officer, the case shall proceed before the judge.

       2) If a party objects to having the matter heard by the [master]juvenile court
          hearing officer pursuant to paragraph (B)(1), the [master]juvenile court
          hearing officer or the court’s designee for scheduling cases shall
          immediately schedule a hearing before the judge. The time requirements of
          these rules shall apply.

                                        COMMENT
       A [master’s]juvenile court hearing officer’s authority is limited under this rule.
To implement this rule, Rule 1800 suspends 42 Pa.C.S. § 6305(b) only to the extent
that [masters]juvenile court hearing officers may not hear all classes of cases.
       Under paragraph (A)(1)(c), once the permanency goal has been approved for
adoption by a judge, all subsequent reviews or hearings may be heard by the
[master]juvenile court hearing officer unless a party objects pursuant to paragraph
(B).
       Under paragraph (A)(3), nothing is intended to limit the [master’s]juvenile court
hearing officer's ability, in a proper case before the [master]juvenile court hearing
officer, to recommend to the court that a warrant be issued. This includes arrest,
bench, and search warrants.
                                               ***
       Under paragraph (B)(2), it should be determined whenever possible before the
date of the hearing whether there will be an objection to having the matter heard before
a [master]juvenile court hearing officer. If it is anticipated that there will be an
objection, the case is to be scheduled in front of the judge, rather than the
[master]juvenile court hearing officer to prevent continuances and delays in the
case.
       See Rule 1127 for recording of proceedings before a [master]juvenile court
hearing officer.

Official Note:


                                           34
                                       ***
      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1187 published with the
Court’s Order at - Pa.B. - (-).




                                      35
RULE 1190. STIPULATIONS BEFORE [MASTER]JUVENILE COURT HEARING
           OFFICER

A. Types of cases. [Masters]Juvenile court hearing officers may accept
   stipulations in any classes of cases that they are permitted to hear pursuant to Rule
   1187.

                                           ***

                                        COMMENT
        Under paragraph (A), a [master]juvenile court hearing officer may accept
stipulations in those permissible classes of cases pursuant to Rule 1187. In addition,
the president judge of each judicial district may further restrict the classes of cases.
See Rule 1185.
                                             ***
Official Note:
                                             ***
       Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1190 published with the
Court’s Order at - Pa.B. - (-).




                                            36
RULE 1191. [MASTER’S]JUVENILE COURT HEARING OFFICER'S FINDINGS AND
           RECOMMENDATION TO THE JUDGE

A. Announcement of Findings and Recommendation. At the conclusion of the
   hearing, the [master]juvenile court hearing officer shall announce in open court
   on the record, the [master’s]juvenile court hearing officer’s findings and
   recommendation to the judge.

B. Submission of Papers and Contents of Recommendation. Within two business
   days of the hearing, the [master]juvenile court hearing officer shall submit
   specific findings and a recommendation to the juvenile court judge. If requested, a
   copy of the findings and recommendation shall be given to any party.

C. Challenge to Recommendation. A party may challenge the [master’s]juvenile
   court hearing officer’s recommendation by filing a motion with the clerk of courts
   within three days of receipt of the recommendation. The motion shall request a
   rehearing by the judge and aver reasons for the challenge.

D. Judicial Action. Within seven days of receipt of the [master’s]juvenile court
   hearing officer’s findings and recommendation, the judge shall review the findings
   and recommendation of the [master]juvenile court hearing officer and:

                                          ***
      3) send the recommendation back to the [master]juvenile court hearing
         officer for more specific findings; or

                                          ***

                                        COMMENT
        The juvenile court may promulgate a form for [masters]juvenile court hearing
officers to use. The findings and recommendation may take the form of a court order
to be adopted by the court.
        If a party contests the [master’s]juvenile court hearing officer's decision, the
copy of the findings and recommendation may be used as an attachment in a motion for
a rehearing in front of the judge.
        The [master’s]juvenile court hearing officer's decision is subject to approval
of the judge. When the judge, in rejecting the [master’s]juvenile court hearing
officer’s recommendation, modifies a factual determination, a rehearing is to be
conducted. The judge may reject the [master’s]juvenile court hearing officer's
findings and enter a new finding or disposition without a rehearing if there is no
modification of factual determinations. See In re Perry, [313 Pa. Super. 162,]459 A.2d
789 (Pa. Super. 1983).



                                          37
      Nothing in this rule prohibits the court from modifying conclusions of law made by
the [master]juvenile court hearing officer.

Official Note:
                                       ***
      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                          ***

      Final Report explaining the amendments to Rule 1191 published with the
Court’s Order at - Pa.B. - (-).




                                          38
RULE 1243. SHELTER CARE REHEARINGS

                                          ***

C. Forum. The judge, who heard the original shelter care hearing or adopted the
   findings of the [master]juvenile court hearing officer, shall hold the rehearing,
   unless the judge assigns the case to a [master]juvenile court hearing officer.

                                     COMMENT
                                        ***
      Under paragraph (C), only a judge may hold a rehearing, unless the judge orders
a [master]juvenile court hearing officer to hear the case.

Official Note:
                                       ***
      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1243 published with the
Court’s Order at - Pa.B. - (-).




                                           39
RULE 1342. PRE-ADJUDICATORY CONFERENCE.

                                            ***
                                        COMMENT
                                            ***
        Under paragraph (A), the court may consider: 1) the terms and procedures for
pre-adjudicatory discovery and inspection; 2) the simplification or stipulation of factual
issues, including admissibility of evidence; 3) the qualification of exhibits as evidence to
avoid unnecessary delay; 4) the number of witnesses who are to give testimony of a
cumulative nature; 5) whether expert witnesses will be called; 6) whether the hearing
will be scheduled in front of the [master]juvenile court hearing officer or judge; and 7)
such other matters as may aid in the disposition of the proceeding.




                                            40
Official Note:
                                       ***
      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1342 published with the
Court’s Order at - Pa.B. - (-).




                                      41
RULE 1512. DISPOSITIONAL HEARING

                                         ***

                                        COMMENT
       To the extent practicable, the judge or [master]juvenile court hearing officer
that presided over the adjudicatory hearing for a child should preside over the
dispositional hearing for the same child.
                                           ***
Official Note:
                                           ***
       Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1512 published with the
Court’s Order at - Pa.B. - (-).




                                          42
RULE 1608. PERMANENCY HEARING


                                          ***

                                        COMMENT
                                           ***
       To the extent practicable, the judge or [master]juvenile court hearing officer
who presided over the adjudicatory and original dispositional hearing for a child should
preside over the permanency hearing for the same child.
                                           ***
Official Note:
                                           ***
       Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1608 published with the
Court’s Order at - Pa.B. - (-).




                                           43
RULE 1610. PERMANENCY HEARING FOR CHILDREN OVER EIGHTEEN

                                            ***
                                        COMMENT
                                            ***
       To the extent practicable, the judge or [master]juvenile court hearing officer
who presided over the adjudicatory and original dispositional hearing for a child should
preside over the permanency hearings for the same child. In resumption of jurisdiction
cases, to the extent practicable, the judge or [master]juvenile court hearing officer
who presided over the original case should preside over the re-opened case.
                                            ***
Official Note:
                                            ***
       Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1610 published with the
Court’s Order at - Pa.B. - (-).




                                           44
RULE 1635. HEARING ON MOTION FOR RESUMPTION OF JURISDICTION

                                        ***
                                    COMMENT
                                        ***
       A [master]juvenile court hearing officer may conduct these hearings. See
Rule 1187.
                                        ***
Official Note:
                                        ***
       Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1635 published with the
Court’s Order at - Pa.B. - (-).




                                        45
1800. SUSPENSIONS OF ACTS OF ASSEMBLY

                                          ***
      5) The Act of July 9, 1976, P.L. 586, No. 142, § 2, 42 Pa.C.S. § 6305(b), which
         provides that the court may direct hearings in any case or classes of cases be
         conducted by the [master]juvenile court hearing officer, is suspended only
         insofar as the Act is inconsistent with Rule 1187, which allows [masters]
         juvenile court hearing officers to hear only specific classes of cases.

                                         ***
Official Note:
                                       ***
      Amended April 6, 2017, effective September 1, 2017.

Committee Explanatory Reports:
                                      ***
      Final Report explaining the amendments to Rule 1800 published with the
Court’s Order at - Pa.B. - (-).




                                         46